priority over a first security interest and that the association may
                 nonjudicially foreclose on that lien.
                             It is so ORDERED.




                                                                                           J.
                                                             Pickering


                                                                4.---Lt ea-Ott             J.
                                                             HarAtsty



                                                             Parraguirre


                                                                                       ,   J.
                                                             Douglas


                                                                                           J.



                                                                                           J.
                                                             Saitta


                 cc: Kang & Associates PLLC
                      Ballard Spahr, LLP
                      Clerk, United States District Court for the District of Nevada




SUPREME COUFtT
        OF                                               2
     NEVADA


(0) 1947A